UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2117



LIONNI TJAKRA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-255-979)


Submitted:   March 11, 2005                 Decided:   March 30, 2005


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


H. Raymond Fasano, MADEO & FASANO, New York, New York, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Michelle
Gorden, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C.;
Valerie K. Mann, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lionni      Tjakra,    a     native    and   citizen    of    Indonesia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     affirming,       without    opinion,      the   immigration

judge’s denial of her requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

            In    her   petition        for    review,   Tjakra    challenges    the

immigration judge’s determination that she failed to establish her

eligibility for asylum.            To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    she   presented       was    so    compelling   that    no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                         We have

reviewed the evidence of record and conclude that Tjakra fails to

show that the evidence compels a contrary result.                  Accordingly, we

cannot grant the relief that she seeks.

            Additionally, we uphold the immigration judge’s denial of

Tjakra’s request for withholding of removal.                “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).                Because Tjakra fails to show that




                                         - 2 -
she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.*

          Accordingly,     we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




     *
      Tjakra also challenges the immigration judge’s denial of her
request for protection under the Convention Against Torture.
Because she failed to raise this claim before the Board, we find
that it is now waived. See Farrokhi v. INS, 900 F.2d 697, 700 (4th
Cir. 1990) (“[A]n alien who has failed to raise claims during an
appeal to the [Board] has waived his right to raise those claims
before a federal court on appeal of the [Board]’s decision.”).

                                       - 3 -